Opinion issued October 4, 2016




                                     In The

                             Court of Appeals
                                    For The

                         First District of Texas
                          ————————————
                             NO. 01-15-00602-CV
                           ———————————
                       DAVID RODRIGUEZ, Appellant
                                       V.
                        JAMES STAFFORD, Appellee



                   On Appeal from the 295th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2013-64247


                         MEMORANDUM OPINION
      Appellant, David Rodriguez, proceeding pro se, appealed from the trial

court’s order granting the appellee’s motion for summary judgment, signed on June

15, 2015. See TEX. R. APP. P. 26.1(a)(1). However, appellant has neither paid nor

made arrangements to pay the fee for preparing the clerk’s record and he has not
established indigence for purposes of appellate costs. See TEX. R. APP. P. 20.1,

37.3(b). After being notified by this Court’s Order and Notice of Intent to Dismiss

for Want of Prosecution on August 16, 2016, that this appeal was subject to dismissal

for failure to pay the required clerk’s record fee, appellant did not timely respond.

See TEX. R. APP. P. 37.3(b), 42.3(b).

                                 CONCLUSION
      Accordingly, we dismiss the appeal for nonpayment of all required fees and

for want of prosecution. See TEX. R. APP. P. 37.3(b), 42.3(b), (c). We dismiss any

pending motions as moot.

                                  PER CURIAM
Panel consists of Justices Jennings, Keyes, and Brown.




                                         2